IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1330
                                 Filed June 24, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TROY DAVID CAPESIUS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dubuque County, Mark T.

Hostager, District Associate Judge.



       Troy Capesius appeals from the judgment entered pursuant to his plea of

guilty to one count of possession of a controlled substance. AFFIRMED.



       Christopher M. Soppe of Law Office of Christopher M. Soppe, Dubuque,

for appellant.

       Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, Ralph Potter, County Attorney, and Timothy J. Gallagher, Assistant

County Attorney, for appellee.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


POTTERFIELD, J.

       Troy Capesius appeals from the judgment entered pursuant to his plea of

guilty to one count of possession of a controlled substance (marijuana) in

violation of Iowa Code section 124.401(5) (2013).

       In March of 2014, officers found ninety-four grams of marijuana while

executing a search warrant at a residence where a fire had broken out.

Capesius was present.        He waived his Miranda protections and admitted

ownership of the marijuana.      He pleaded guilty to the resulting charge via a

written plea. The written plea stated the minimum and maximum potential fines,

the negotiated sentence of 120 days suspended jail time with one year informal

probation, substance abuse evaluation requirement, and court costs and fines.

       As part of his sentence, Capesius’s driver’s license was revoked for one

hundred eighty days. The revocation had not been mentioned in the written

guilty plea.   Capesius now appeals, asserting he did not voluntarily and

knowingly plead guilty because he had not been informed his license would be

revoked.1

       Capesius first attempts to challenge the plea directly, but he has failed to

preserve error.    To preserve error for appellate review of a guilty plea, the


1
  A court may not accept a guilty plea unless it is entered voluntarily, knowingly, and
intelligently. See State v. Loye, 670 N.W.2d 141, 150–51 (Iowa 2003). For a plea to be
knowing and voluntary, the “sentencing court must insure the defendant understands the
direct consequence of the plea . . . .” State v. Carney, 584 N.W.2d 907, 908 (Iowa
1998). Direct consequences are “definite, immediate and largely automatic effect[s] on
the range of defendant’s punishment.” Id. Capesius argues—and the State agrees—the
revocation of his license was a direct consequence of his plea. See Hills v. Iowa Dep’t
of Transp., 534 N.W.2d 640, 642 (Iowa 1997) (holding license revocation based on a
controlled substance violation was a quasi-criminal punishment rather than a civil
consequence). He argues the district court was therefore required to insure he
understood that consequence but failed to do so.
                                           3

defendant must move in arrest of judgment before the district court. See State v.

Keene, 630N.W.2d 579, 581 (Iowa 2001). In his written guilty plea, Capesius

properly agreed to “giv[e] up [his] right to raise any challenge to [his] guilty plea

through a Motion in Arrest of Judgment pursuant to Rule 2.24(3) of the Iowa

Rules of Criminal Procedure.” See State v. Barnes, 652 N.W.2d 466, 468 (Iowa

2002) (“[D]efendants charged with serious or aggravated misdemeanors may

enter into a valid written waiver of the right to file a motion in arrest of judgment

and thus trigger the bar . . . to challenging a guilty plea on appeal.”).

       Capesius alternatively asserts he suffered ineffective assistance of

counsel because his counsel allowed him to enter a plea without knowledge of

the resulting revocation of his driver’s license. Capesius’s ineffective-assistance

claim circumvents his error preservation problem.          See State v. Gant, 597

N.W.2d 501, 504 (Iowa 1999).         Ineffective-assistance claims arise under the

Sixth Amendment of the United States Constitution, and we review them de

novo. Id.

       To establish an ineffective-assistance claim, Capesius must “prove by a

preponderance of the evidence that his trial counsel failed to perform an

essential duty and that this failure resulted in prejudice.” Id. If he fails to prove

either prong, we will affirm. Id. Though we prefer not to address ineffective-

assistance claims on direct appeal, we find the record in this case sufficient to do

so. See id. We find Capesius has not proved he suffered prejudice, so we do

not address whether his counsel failed an essential duty.

       In the context of a guilty plea, establishing prejudice requires Capesius to

show “a reasonable probability that, but for counsel’s alleged errors, he would not
                                        4

have [pleaded] guilty and would have insisted on going to trial.” See State v.

Carroll, 767 N.W.2d 638, 641 (Iowa 2009). “[C]onclusory claims of prejudice are

not sufficient to satisfy the prejudice element.” State v. Tate, 710 N.W.2d 237,

241 (Iowa 2006) (citation and internal quotation marks omitted).

       Capesius has not even offered a conclusory assertion that he would not

have pleaded guilty if he had been informed of the impending revocation of his

driver’s license. The record does not suggest he would have insisted on going to

trial. At trial, he would have been forced to contend with his own admission of

possession to the arresting officers. If he were found guilty, he could have faced

a jail sentence as long as the period of time his license was suspended. See

Iowa Code §§ 124.401(5), 903.1(1).          Capesius benefitted from the plea

agreement, the result of which was a jail sentence suspended in its entirety and

the minimum fine. There is no evidence in the record to suggest Capesius would

have rejected the benefits of the plea agreement because of a six-month

suspension of his driver’s license.

       Capesius’s direct challenge to his guilty plea is not preserved for our

review, and his ineffective-assistance claim fails because he has failed to

demonstrate prejudice. We affirm.

       AFFIRMED.